As filed with the Securities and Exchange Commission onMay 5,2011 File No. 333-127477 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNITED COMMUNITY BANKS, INC. (Exact name of issuer as specified in its charter) Georgia 58-1807304 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) United Community Banks, Inc. 125 Highway 515 East Blairsville, Georgia 30512 (706) 781-2265 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jimmy C. Tallent 125 Highway 515 East Blairsville, Georgia 30512 (706) 781-2265 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: James W. Stevens Kilpatrick Townsend & Stockton LLP 1100 Peachtree Street, Suite 2800 Atlanta, Georgia30309-4530 (404) 815-6500 Approximate date of commencement of proposed sale to the public: . If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FileroAccelerated Filer x Non-accelerated FileroSmaller Reporting Company o (Do not check if smaller reporting company) This Post-Effective Amendment No.1 to Registration Statement on Form S-3 (File No. 333-127477) shall hereafter become effective in accordance with the provisions of Section8(c) of the Securities Act of 1933, as amended. DEREGISTRATION OF SHARES In accordance with the undertakings of United Community Banks, Inc. (the “Company”) set forth in its registration statement on Form S-3 (File No.333-127477), originally filed with the Securities and Exchange Commission on August 12, 2005 (the“Registration Statement”), the Company is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister its Dividend Reinvestment and Share Purchase Plan (the “Plan”) and all of the shares of the Company’s common stock, par value $1.00, that remain unsold under the Plan as of the filing date of this Post-Effective Amendment No.1.The Company hereby terminates the offering of shares of its common stock pursuant to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this Post-Effective Amendment No. 1 to the registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Blairsville, state of Georgia, on May 5, 2011. UNITED COMMUNITY BANKS, INC. By: /s/ Jimmy C. Tallent Jimmy C. Tallent President and Chief Executive Officer (Principal Executive Officer) Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the registration statement has been signed by the following persons in the capacities indicated on May 5, 2011. Signature Title /s/Jimmy C. Tallent President, Chief Executive Officer and Director Jimmy C. Tallent (Principal Executive Officer) * Executive Vice President and Chief Financial Officer Rex S. Schuette (Principal Financial Officer) * Senior Vice President, Controller and Chief Accounting Officer Alan H. Kumler (Principal Accounting Officer) * Chairman of the Board Robert L. Head, Jr. * Vice Chairman of the Board W.C. Nelson, Jr. * Director Robert Blalock * Director Hoyt O. Holloway * Director Tim Wallis *By: /s/Jimmy C. Tallent Jimmy C. Tallent Attorney-in-Fact (Pursuant to a Power of Attorney)
